Citation Nr: 1611238	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen that claim of service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen that claim of service connection for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Saint Petersburg, Florida.  Jurisdiction presently resides with the Denver, Colorado RO.

In December 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

An April 2005 rating decision denied service connection for tinnitus.  A February 2006 Board decision dismissed the Veteran's appeal of a March 2004 rating decision denying service connection for a bilateral hearing loss disability.  The July 2007 rating decision rating decision reopened and denied the claims of service connection for a bilateral hearing loss disability and tinnitus.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

While the Veteran perfected an appeal as to the issues of an evaluation in excess of 30 percent for right knee (limitation of motion), an evaluation in excess of 30 percent for right midfoot osteoarthritis with right dorsal midfoot bony prominence with hallux valgus metatarsalphalangeal joint osteoarthritis, and entitlement to an evaluation in excess of 20 percent for valgus deformity, right knee with laxity, he withdrew his appeal as to these issue prior to review by the Board.  Therefore, these issues are no longer in appellate status.  See 38 C.F.R. § 20.204 (2015).

The issue of service connection for a hearing loss disability, service connection for tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied the claim of service connection for a bilateral hearing loss disability.  The Veteran appealed this decision, but later withdrew his appeal.  In February 2006, the Board dismissed the appeal on the basis of the Veteran's request to withdraw it.  

2.  In an April 2005 rating decision, the RO denied the claim of service connection for tinnitus.  The Veteran did not appeal the decision nor submit new and material evidence within one year of the decision.

3.  Evidence received since the February 2006 decision, i.e., a July 2015 audiologist's letter indicating a possibility that a current hearing loss disability and current tinnitus are due to service, relates to a previously unestablished fact necessary to substantiate the claims.



CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for a hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2003). 

2.  The April 2005 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2004).

3.  Evidence received since the March 2004 and April 2005 decisions is new and material and the claims of service connection for a bilateral hearing loss disability and service connection for tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Finality Law and Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  A Board decision is generally final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With respect to hearing loss, in a March 2004 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran appealed the decision, however, he later requested to withdraw his appeal.  In February 2006, the Board dismissed the appeal pursuant to the Veteran's request.  The decision is final.  38 U.S.C.A. § 7104.

In its March 2004 rating decision, the RO considered service medical records, and the Veteran's lay claims that he was exposed to noise in service.  The RO denied the claim because there was no evidence of decibel loss for VA purposes in service or after service.  Treatment records did not indicate any hearing loss and there was no evidence of a diagnosis of hearing loss.  

At the time of the 2006 Board decision, there was evidence of hearing tests performed during the Veteran's employment at the United States Postal Service (USPS), a May 2004 VA examination showing a diagnosis of bilateral hearing loss, and VA treatment records of an audiological examination showing sensorineural hearing loss.  The record also contained the report of an April 2005 private audiological examination.  Thus, at the time of the 2006 Board dismissal, there was evidence of in-service noise exposure, evidence of a current hearing loss disability, and evidence against a link between the two.

Since the 2006 Board decision, the Veteran submitted a July 2015 correspondence from a private audiologist that contained an opinion that hearing loss was due to military service.  This evidence goes to cure a prior evidentiary defect, e.g., a nexus to service, which was not previously substantiated in the March 2004 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a bilateral hearing loss disability is warranted.

With respect tinnitus, in an April 2005 rating decision, the RO denied service connection for such claim.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the April 2005 rating decision, the evidence consisted of a May 2004 VA examination showing tinnitus and a negative nexus to service.  Thus, there was evidence of in-service noise exposure, evidence of a current tinnitus disability, and evidence against a link between the two.

The July 2015 correspondence from a private audiologist discussed above applies to tinnitus as well.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for tinnitus is warranted.

ORDER

The application to reopen the claim of service connection for a bilateral hearing loss disability is granted.

The application to reopen the claim of service connection for tinnitus is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  The record shows that the Veteran's hearing was within normal limits at separation from service.  The May 2004 VA audiology examination showed the Veteran has a current hearing loss disability.  Additionally, the examiner opined that based on normal hearing loss at separation from service, it is less likely as not that hearing loss was cause by or a result of service.  However, in July 2015, the Veteran submitted a private audiologist opinion holding that, based on the results of the present testing and given the degree and configuration of hearing loss, the Veteran's history, the presence of constant tinnitus, and the lack of hearing protection, hearing loss and tinnitus are at least as likely as not due to service.  The audiologist reasoned that noise-induced hearing loss effects are often not apparent until years after the damage has taken place.

In light of the conflicting opinions and because the May 2004 examiner did not address whether delayed effects of noise-induced hearing loss and tinnitus are for consideration in this case, remand for a medical opinion addressing the conflicting evidence is warranted.  The Board notes that the AOJ cited in its July 2015 Supplemental Statement of the Case an Institute of Medicine 2006 report entitled "Noise and Military Service - Implication for Hearing Loss and Tinnitus."  On remand, this study should be considered and addressed where applicable to the Veteran's case.

With respect to entitlement to a TDIU, the Veteran's bilateral lower extremity disabilities combine to a 70 percent evaluation.  VA examiners have opined that the Veteran would be restricted from any employment that required prolonged walking or standing.  See e.g. April 2010 VA examination.  The Veteran testified at the Board hearing that he attempted to learn computer skills, but that it was beyond his capability to learn those skills.  His employment history consists of employment at the USPS as a postman and laborer.  He retired from the USPS in 2002, claiming his service connected conditions prevented him from standing and walking.  See Board hearing transcript, p. 11.

An assessment a vocational expert may be necessary in some cases to address the facts of a particular case, such as when a veteran is "found medically qualified for a particular type of job, but there [is] an unusually difficult question as to whether the veteran ha[s] the educational or vocational skills for the position."  VA retains discretion to determine whether such assistance is necessary.  Smith v. Shinseki, 
647 F.3d 1380 (Fed. Cir. 2011).  

Here, the Veteran appears physically qualified for sedentary employment, but claims that learning computer skills is too difficult for him.  He testified at the Board hearing that he attempted to learn computer skills, but was unable to do so.  The Board surmises that computer skills are important in many forms of sedentary employment.  Accordingly, the Board requires the assistance of a vocational expert in this case, and remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an audiologist on the following:

a.  For the diagnosed hearing loss disability, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, taking into account the July 2015 private medical opinion indicating that effects of noise-induced hearing damage may be delayed.  The examiner should also address the Institute of Medicine 2006 study entitled "Noise and Military Service - Implication for Hearing Loss and Tinnitus" and its application in this case.

b.  For the diagnosed tinnitus, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, taking into account the July 2015 private medical opinion indicating that effects of noise-induced damage may be delayed.  The examiner should also address the Institute of Medicine 2006 study entitled "Noise and Military Service - Implication for Hearing Loss and Tinnitus" and its application in this case.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

2.  Schedule the Veteran for an assessment by a vocational rehabilitation or similar occupational specialist.  The VA vocational rehabilitation or similar specialist should offer an opinion as to whether, given the Veteran's educational background, experience, medical treatment, and work history, it is at least as likely as not (50 percent or higher degree of probability) that his service-connected disability picture alone is of sufficient severity to preclude him from:  Securing or following all forms of substantially gainful employment, whether physical or sedentary.

A rationale for all opinions shall be provided.

3.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


